—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered December 15, 1993, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
We reject the People’s contention that the defendant failed to preserve for appellate review the issue of whether the testimony of the prosecution’s rebuttal witness was collateral (see, CPL 470.05 [2]; see, People v Sellers, 168 AD2d 583; People v Johnson, 144 AD2d 490). The trial court improperly permitted the prosecution to call as a rebuttal witness its paralegal who testified, inter alia, that a defense witness made statements in her presence to an Assistant District Attorney that he sold drugs with the defendant and that, after the shooting in this case, he and the defendant, who was not present at the shooting, returned to the scene of the crime armed with guns. This testimony was an improper attempt to impeach the credibility of a defense witness with regard to collateral matters (see, People v Beniquez, 215 AD2d 678, and the cases cited therein). Moreover, the rebuttal testimony concerning the defendant’s possession of a gun after the shooting and the defendant’s involvement in drug sales was highly prejudicial at a trial in which the evidence of defendant’s guilt was not overwhelming.
In light of our determination, we need not reach the defendant’s remaining contentions. Miller, J. P., Altman, Gold-stein and Florio, JJ., concur.